Title: To James Madison from the Citizens of Baltimore, 18 February 1813 (Abstract)
From: Baltimore Citizens
To: Madison, James


18 February 1813, Baltimore. “Your Memorialists hasten respectfully to express the regret and alarm, with which they have observed a proposition submitted to the House of Representatives by the Committee of Ways and Means for a partial repeal of the non-importation-Acts.
“Time will not permit Your Memorialists to detail the disadvantages, which, in their opinions, would result from a repeal or modification of Acts, which, it is believed by Your Memorialists, are most severely felt by the present Enemy of the United States.
“Your Memorialists have not seen the Bill, which has been reported by the Committee of Ways and Means, and therefore can only conjecture what are its provisions, by the Correspondence between the Committee and the Secretary of the Treasury, and from private information. Judging from these Sources, they are strongly impressed with the apprehension and belief: that a measure, highly exceptionable in itself, is rendered more so by the contemplated manner of its execution, and by the reasons which are assigned for resorting thereto. The Bill, for instance, as Your Memorialists understand, designates some of the manufactured articles to be admitted, by their first cost, whereby collusion fraud and perjury would too often be unavoidably occasioned. And moreover, some of the said articles, if Your Memorialists are correctly informed, can now be supplied in abundance by our own domestic manufactories.
“Your Memorialists are justified to themselves in remonstrating against a repeal, or any modification whatever, of the non-importation-Acts; because they are persuaded, that their operation is most injurious to the Enemy, and that War and their repeal or modification would by Greatbritain be considered a State of things decidedly preferable to Peace with the continuance of our non-importation-Acts. If proof of this be required, Your Memorialists conceive, that it can be found in the reluctant repeal on the part of Greatbritain of some of those measures, which produced the non-importation-Acts of the United States, and in a recent order of Council authorising the exportation from Lisbon & Cadiz, in Vessels of the United States, of all lawful Goods Wares and Merchandise. The former of these measures was produced by the starving condition of her manufacturers, and the latter by a desire to counteract the effect of our non-importation-Acts, in granting an immunity to American Vessels, if laden with the produce of her industry. When a powerful Nation permits the Vessels of its Enemy to pass unmolested, can stronger proof be required, that the necessity for doing so must be irresistible?!
“Your Memorialists beg leave also, to express their belief, that, instead of facilitating Loans to Government, or of improving its Revenue, the direct reverse of these consequences may be apprehended from the measures in contemplation. Your Memorialists have no hesitation in declaring, that the repeal or modification of the non-importation-Acts will prevent, perhaps entirely, but certainly in a very great degree, the obtaining of such Loans, as under other circumstances, would, in the opinion of Your Memorialists, be procured. Your Memorialists are equaly disposed to believe, that increased Revenue is not to be expected from a change of our non-importation-Acts; because, although considerable Revenue would be derived from the importation of British Manufactures, there would be nearly a corresponding diminution of Revenue from the destruction of other branches of Trade, which would be one of the inevitable consequences of adopting the proposed measure.
“Your Memorialists, for these and other reasons, which, if time permitted, might be urged, beg Leave to express their earnest desire, that no alteration whatever may be made in the present non-importation-Acts. They unhesitatingly declare their belief: that of the numerous inhabitants, which constitute the population of Baltimore, very few, if any, can be found, who do not consider those Acts amongst the most effectual means, which can be used to procure for our Country the blessings of a speedy and honorable peace, and of thus securing its permanent prosperity.
“Your Memorialists, so far from being actuated by the most distant desire of seeing the present non-importation-Acts abrogated, abridged or altered, beg leave to suggest the necessity of further legal provisions more effectualy to enforce the said Acts, which necessity, in the opinion of Your Memorialists, becomes more imperious from the British Order in Council already referred to in this Memorial.”
